Citation Nr: 1527742	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra should be modified to presumptive service connection on the basis of exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied a rating in excess of 20 percent for degenerative disk disease, L3-S1, and mild retrolisthesis; a rating in excess of 10 percent for radiculopathy, right hip and thigh; denied service connection for cancer of the urinary tract; and granted an increased evaluation of hyper-reflexive bladder with bulbous urethra from 10 percent to 40 percent disabling effective January 5, 2007.  The Veteran was notified of this decision by the Buffalo, New York VARO, from which this appeal arose.

The case was before the Board in April 2010, at which time the Board denied the Veteran's claim of entitlement to service connection for cancer of the urinary tract.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision that affirmed the Board's denial of service connection for cancer of the urinary tract, but which vacated the part of the Board's decision that referred the Veteran's request that his service-connected hyper-reflexive bladder be re-characterized as due to exposure to ionizing radiation and remanded for proceedings consistent with the Court's decision.

In July 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a statement of the case (SOC).  The action specified in the July 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran is not a radiation exposed veteran, hyper-reflexive bladder is not one of the diseases specific to radiation exposed veterans listed at 38 C.F.R. § 3.309(d) nor one of the radiogenic diseases listed at 38 C.F.R. § 3.311, and there is no competent medical evidence showing that the Veteran's current bladder problems are related to radiation exposure.


CONCLUSION OF LAW

There is no legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra to be modified to presumptive service connection on the basis of exposure to radiation.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Based on Radiation Exposure

In a December 2007 decision, the RO, among other things, denied the Veteran's request to re-characterize the legal basis for the award of service connection for hyper-reflexive bladder to reflect that service connection was based on radiation exposure.  The Veteran sought reclassification of the legal basis for the award of service connection in order to apply for Combat Related Special Compensation.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as one who participated in a radiation-risk activity during active service.  "Radiation-risk activity" is defined as: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period from August 6, 1945 to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, service on Amchitka Island, Alaska prior to January 1, 1974, if during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  Id.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d at 1043.

In this case, the Veteran has alleged that service on Amchitka Island in 1971 and 1972 exposed him to ionizing radiation.  The Veteran has submitted copies of travel vouchers showing that during his active service, he was TDY to Amchitka Island, Alaska from September 1971 to December 1971 and from February 1972 to March 1972 to operate and maintain communications equipment.  However, while his presence on Amchitka Island prior to January 1, 1974 is conceded, it does not appear that the Veteran can be properly characterized as a "radiation-exposed veteran."  Section 3.309(d)(3)(i) states that a veteran will be considered a radiation exposed veteran based on service on Amchitka Island, "if, during such service, the Veteran was exposed to ionizing radiation...."  38 C.F.R. § 3.309(d)(3(i)(D)(ii)(2).  The Veteran's Radiation Exposure History received from the United States Department of Energy shows that he had no exposure to ionizing radiation during his time in Alaska.  

As in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a veteran's lay assertions. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

Here, the Board finds that the service records and Radiation Exposure History outweigh the appellant's statements.  Although the Board acknowledges that the Veteran claims he was exposed to radiation below minimum reporting levels, it is not entirely clear how this supports his claim.  Ultimately, the more probative evidence is against the appellant's claim that the Veteran was exposed to ionizing radiation, such that he would be considered a "radiation-exposed veteran."  See Bardwell v. Shinseki, 24 Vet.App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

However, even if the Board were to concede, solely for purposes of argument, that the Veteran was exposed to ionizing radiation, a hyper-reflexive bladder is not one of the diseases specific to radiation-exposed veterans listed at 38 C.F.R. § 3.309(d) nor one of the radiogenic diseases listed at 38 C.F.R. § 3.311 for which service connection can be granted on a presumptive basis.  Furthermore, as there is no evidence that the Veteran has been diagnosed with any of the diseases specific to radiation-exposed veterans listed at 38 C.F.R. § 3.309(d) or one of the radiogenic diseases listed at 38 C.F.R. § 3.311, the Board finds no basis to re-characterize the Veteran's claim.

Finally, the Board has considered whether there is any evidence of record that would support a finding that the Veteran's hyper-reflexive bladder was caused or aggravated by radiation exposure.  However, the Board can find no evidence that either the VA examiners who have examined the Veteran since service or his treatment providers have related his current bladder problems to ionizing radiation.

To the extent that the Veteran himself has suggested a relationship between his bladder problems and radiation exposure, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a hyper-reflexive bladder due to his alleged radiation exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, the Veteran's request to modify the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra to presumptive service connection on the basis of exposure to radiation is denied.  The Board is grateful for the Veteran's honorable service to our country, but the evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Additionally, a radiation dose estimate was obtained.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

The Veteran's request to modify the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra to presumptive service connection on the basis of exposure to radiation is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


